Filed 5/28/13 P. v. Bishop CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B244302
                                                                          (Super. Ct. No. 2009044211)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

CHRIS PAUL BISHOP,

     Defendant and Appellant.



                   Chris Paul Bishop appeals from a judgment entered after sentencing on a
violation of probation.
                   Bishop was convicted of petty theft upon his guilty plea in August 2010.
(Pen. Code, § 666.) The trial court sentenced him to three years in state prison, but
suspended execution of the sentence and granted probation. Bishop violated the terms
and conditions of his probation. He admitted that he committed a new theft in August
2010, he did not maintain regular employment, he did not pay fines and fees as ordered,
and he used a controlled substance. In exchange for his admission, the court granted a
motion to dismiss the new felony theft charge. The court revoked probation and ordered
Bishop to return to court for sentencing in October 2011. Bishop did not appear. He
appeared for sentencing in August 2012 after his arrest on a new theft charge. The court
ordered execution of the sentence.
              We appointed counsel to represent Bishop in this appeal. After counsel's
examination of the record, he filed an opening brief raising no issues.
              On January 14, 2013, we advised Bishop that he had 30 days within which
to personally submit any contentions or issues that he wished to raise on appeal. We
have not received a response.
              We have reviewed the entire record and are satisfied that Bishop’s attorney
has fully complied with his responsibilities and that no arguable issues exist. (People v.
Wende (1979) 25 Cal.3d 436, 441.)
              The order is affirmed.
              NOT TO BE PUBLISHED.




                                          GILBERT, P.J.


We concur:



              YEGAN, J.



              PERREN, J.




                                             2
                                 Patricia Murphy, Judge

                            Superior Court County of Ventura

                           ______________________________


            Richard B. Lennon, under appointment by the Court of Appeal, for
Defendant and Appellant.
            No appearance for Plaintiff and Respondent.




                                           3